972 F.2d 1339
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Vivi K. HANSEN, Plaintiff-Appellant,v.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
No. 92-35107.
United States Court of Appeals, Ninth Circuit.
Submitted July 29, 1992.*Decided Aug. 10, 1992.

Before TANG, BEEZER and KOZINSKI, Circuit Judges.


1
MEMORANDUM**


2
Vivi K. Hansen appeals pro se the district court's dismissal of her action without prejudice under Fed.R.Civ.P. 4(j) for failure to serve the Secretary of Health and Human Services (Secretary) in Hansen's action challenging the Secretary's denial of her application for Social Security Benefits.   We have jurisdiction under 28 U.S.C. § 1291, and we affirm.


3
We review the district court's dismissal under Rule 4(j) for an abuse of discretion.   See Hart v. United States, 817 F.2d 78, 80 (9th Cir.1985).


4
Rule 4(j) provides that an action against a defendant shall be dismissed without prejudice if that defendant is not served with a copy of the summons and complaint within 120 days of filing the complaint unless the plaintiff can show good cause why service was not made within that time.   Fed.R.Civ.P. 44(j).


5
Here, Hansen filed her action against the Secretary on March 6, 1991.   On October 25, 1991, the district court issued an order to show cause why her case should not be dismissed for failure to serve the Secretary.   The court warned Hansen that if she failed to respond to the order within ten days her action would be dismissed.   Hansen failed to respond, and the district court dismissed the action without prejudice.


6
Hansen neither served the Secretary within the 120-day period prescribed by Rule 4(j), nor did she seek an extension of time in which to serve.   Because Hansen did not demonstrate good cause for failing to serve the Secretary, the district court did not err by dismissing her action without prejudice.   See Fed.R.Civ.P. 4(j);   Hart, 817 F.2d at 80-81.


7
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.   Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3